Citation Nr: 1303381	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for residuals of right tibia and fibula fractures with open reduction and internal fixation, retained hardware, and strain.

2.  Entitlement to an initial compensable disability rating for scars at the right anterior aspect of the proximal tibia and right medial aspect of the right ankle.

3.  Entitlement to disability ratings for left ankle strain higher than an initial noncompensable rating and a 10 percent rating from December 8, 2011.

4.  Entitlement to disability ratings for right shoulder bursitis with degenerative joint disease higher than an initial noncompensable rating and a 10 percent rating from January 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a June 2006 rating decision, the RO granted service connection for residuals of right tibia and fibula fractures with open reduction and internal fixation, retained hardware, strain, and scars, and assigned a 10 percent disability rating.  The RO granted service connection for left ankle strain and assigned a 0 percent, noncompensable disability rating.

In a February 2007 rating decision, the RO granted service connection for right shoulder bursitis with degenerative joint disease higher and assigned an initial 0 percent, noncompensable rating, and a 10 percent rating from January 27, 2007.

In July 2011, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.

In September 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for the development of additional evidence.  With respect to the issues of a higher initial rating for residuals of right tibia and fibula fractures with open reduction and internal fixation, retained hardware, and strain, and higher initial and later ratings for left ankle strain and for right shoulder bursitis with degenerative joint disease, the Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review of those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2012 rating decision, the AMC granted service connection, separate from other residuals of right tibia and fibula fracture, for scars at the right anterior aspect of the proximal tibia and right medial aspect of the right ankle, and assigned a 0 percent, noncompensable rating.  The AMC also granted a 10 percent rating effective December 8, 2011, for left ankle strain.

The Board has reviewed not only the physical claims file, but also the file for the case on the Virtual VA electronic file system, to ensure a total review of the evidence.

The issue of an initial compensable rating for scars at the right anterior aspect of the proximal tibia and right medial aspect of the right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From separation from service, the Veteran has had slight right knee disability residual to right tibia and fibula fractures with open reduction and internal fixation.

2.  From separation from service, the Veteran has had slight right ankle disability residual to right tibia and fibula fractures with open reduction and internal fixation.

3.  From November 1, 2005, to December 7, 2011, left ankle strain was manifested by pain after prolonged standing and no more than slight limitation of motion.

4.  From December 8, 2011, left ankle strain has been manifested by limitation of motion, fatigability, laxity, and pain on motion comparable to moderate limitation of motion, without combined impairment comparable to marked limitation of motion.

5.  From November 1, 2005, right shoulder bursitis with degenerative joint disease produced painful motion.

6.  Right shoulder bursitis with degenerative joint disease has been manifested by painful motion, limitation of motion, fatigability, and weakness, but has not produced impairment comparable to limitation of motion of the arm to the shoulder level.


CONCLUSIONS OF LAW

1.  From separation from service, right knee disability residual to right tibia and fibula fractures with open reduction and internal fixation has met the criteria for a 10 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).

2.  From separation from service, right ankle disability residual to right tibia and fibula fractures with open reduction and internal fixation has met the criteria for a 10 percent rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5262.

3.  From November 1, 2005, to December 7, 2011, left ankle strain did not meet the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).

4.  From December 8, 2011, left ankle strain has not met the criteria for a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5271.

5.  From November 1, 2005, the right shoulder bursitis with degenerative joint disease disability picture more nearly approximated the criteria for a 10 percent rating than those for a 0 percent rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 (2012).

6.  Right shoulder bursitis with degenerative joint disease has not met the criteria for a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Tibia and Fibula Fractures

As a preliminary matter, the Board notes that the Veteran has several service-connected disabilities affecting the lower extremities.  Service connection is established for residuals of right tibia and fibula fractures, for left ankle strain, for right foot pes planus, heel spurs, and degenerative joint disease, and for left foot pes planus, heel spurs, and hallux valgus.  In considering the ratings that are on appeal, the Board is taking care to consider the ratings appropriate to each condition, while avoiding evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2012).

Simply stated, the Veteran can no give the Veteran compensation twice for the same problem. 

During service, in 2004, the Veteran fell off of a bicycle or motorcycle and sustained fractures of the right tibia and fibula.  He underwent open reduction and internal fixation surgery to address the fractures.  

Initially, in the June 2006 rating decision, the RO provided one disability rating for the residuals of the fractures and surgery, including strain and scars.  The Veteran appealed the initial 10 percent rating for that disability.  In the August 2012 rating decision, the AMC continued a 10 percent rating for all of the residuals except scars, and established separate service connection and a separate 0 percent rating for the scars.  The Veteran filed a notice of disagreement with the rating for scars, and the AMC has not issued a statement of the case on that issue.  

The Board is remanding the scars rating issue for the issuance of a statement of the case, as explained in the remand section of this decision, below.  The remaining appealed right lower extremity rating issue that the Board is addressing in this decision is the rating for the non-scar manifestations of the fractures, including post-surgical disability with retained hardware and strain.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2012).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran appealed the initial 10 percent rating that the RO assigned for right leg fracture residuals.  The Board will consider the evidence for the entire period since the November 1, 2005 effective date of the grant of service connection for that disability, and will consider whether staged ratings are warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has addressed the injury residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Under that code, impairment of the tibia and fibula is rated as 40 percent disabling if there is nonunion, with loose movement, requiring a brace.  If there is malunion, it is rated at 30 percent with marked knee or ankle disability, 20 percent if the knee or ankle disability is moderate, and 10 percent if the knee or ankle disability is slight.  

On VA examination in January 2006, the Veteran reported that the hardware from the 2004 surgery on his right tibia and fibula remained in his leg.  He stated that he had some discomfort in his right knee and distal tibia.  He reported that he was unable to run because of the pain.  He indicated that before the injury he was an avid runner and ran five to ten miles per week.  He stated that right knee and tibia pain now limited him to less than half a mile of running, three to four miles of walking, or 30 to 45 minutes of standing.  He reported that he worked 40 hours a week as a supervisor in a home supply retail business.

The examiner observed that the Veteran did not wear any brace or support, walked without a limp, did not use a cane or other assistive device, and had no difficulty rising from a chair.  The examiner reported the length of well-healed, nontender scars over the right knee and right tibia.  On passive flexion of the right knee, there was mild crepitus.  There were no effusions.  The motion of the right knee was to 140 degrees of flexion and 0 degrees of extension.  Medial and lateral collateral ligaments were stable.  Lachman's and McMurray's tests were negative.  The Veteran could move his knee repetitively without difficulty.  There was no evidence of pain, fatigue, weakness, or incoordination on repeat testing.  X-rays showed a rod and screws in the right distal tibia, and tiny patella spurs and small effusion in the right knee.

On VA examination in March 2006, the Veteran reported a history of bilateral ankle pain since the early 1990s.  He reported that while running over the years he had sprained his left ankle three times and his right ankle one time.  He reported having daily bilateral ankle pain after standing eight hours at work.  He indicated that he could comfortably stand for one hour.  The examiner found that both ankles were nontender to palpation.  The Veteran could move from heel to toe ten times without difficulty.  Both ankles had dorsiflexion to 20 degrees, plantar flexion to 40 degrees, and normal inversion and eversion.  There was no pain, fatigue, weakness, or incoordination on repeat testing of the ankles.

In September 2006, private orthopedic surgeon C. R., M.D., saw the Veteran for soreness from retained hardware in his right tibia.  Dr. R. expressed the opinion that that Veteran most likely had a meniscal injury.  Removal of the hardware was planned.  In a January 2008 statement, the Veteran asserted that his disabilities met the criteria for the next higher ratings.  In February 2008, the Veteran saw Dr. R. for persistent tenderness at the site of the right ankle screw removal.

In the July 2011 videoconference hearing, the Veteran reported that he had screws removed from his right ankle, but that pain in that ankle had not resolved.  He indicated that his job as a guard at an Army facility required physical training and passing physical fitness tests.  He stated that his right leg and other physical disabilities made him only barely able to pass the tests.

On VA examination in December 2011, the Veteran reported that after the surgical repair in 2004 he had experienced right knee pain since 2005 and right ankle pain since 2006.  He stated that with prolonged walking he felt a giving out sensation in his right knee.  He reported achy pain in the right knee about twice per week, and right knee swelling.  He related persistent right ankle pain, even after the removal of two screws.  He indicated that he was able to function in his usual occupation, but had pain after standing all day on work days.

The examiner found that the Veteran's right knee had flexion to 140 degrees, with painful motion from 100 degrees, and extension to 0 degrees, with no objective evidence of painful motion.  There was no change in the range of motion after three repetitions.  The examiner found that the right knee had weakened movement as well as pain on movement.  There was pain on palpation of the right knee.  On testing, the right knee was stable.  X-rays showed retained hardware in the right tibia, with no evidence of nonunion or malunion of the tibia or fibula.  The right ankle had plantar flexion to 45 degrees and extension to 20 degrees, with objective no evidence of painful motion.  There was no change in function after three motions.

The medical records and Veteran's accounts indicate that he has some symptoms and impairment in his right lower leg since the fractures and surgical repair.  X-rays show that the tibia and fibula do not have nonunion or malunion.  The residual effects of the repaired fractures are mild knee and ankle disability.  The disability may be evaluated under Diagnostic Code 5262 as comparable condition to malunion of the tibia and fibula, as injuries of the tibia and fibula are the origin of the disability.  The Veteran credibly reports that his right knee and right ankle hurt after long days of standing.  Examinations, however, show little to no limitation of motion of the those joints, and fairly little pain on motion.  The examinations and the Veteran's accounts present a disability picture of discomfort in the right knee and ankle after prolonged weightbearing.  Considering the range of motion retained, the disability in each joint is not more than slight.  The disability picture reasonably can be characterized as slight disability in the knee and slight disability in the ankle.  The Board therefore grants separate ratings of 10 percent for knee disability and 10 percent for ankle disability, each residual to the fractures and repair.  

As the disability in each joint is not more than slight, higher ratings for each joint are not warranted.  The post-service evidence, as a whole, would only provide evidence against such a claim. 

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's right tibia and fibula fracture residuals have not required frequent hospitalizations.  The Veteran has reported that his right knee, shin, and ankle symptoms make it difficult to stand for long periods at work, and contribute to the difficulty he has passing physical fitness testing required for his present job.  His fracture residuals have an effect on his endurance in his physically-demanding job.  The level of right lower leg impairment shown, however, would not be expected to interfere with all types of employment to an extent that rises to the level of marked.  Applying the rating criteria as the Board has here, providing ratings of 10 percent each for knee and ankle impairment, the rating criteria reasonably and appropriately address the disability.  The post-fracture disability therefore does not present a disability picture so exceptional or unusual that it is impractical to apply the rating schedule criteria.  It is not necessary to refer rating of the disability for consideration of an extraschedular rating.

Left Ankle Strain

The RO assigned an initial 0 percent rating for the Veteran's left ankle strain, then later assigned a 10 percent rating effective from December 8, 2011.  The Veteran appealed the initial rating and continued his appeal after the increase was granted.  His appeal is for ratings higher than those assigned over the entire period since his separation from service.

The RO has evaluated the Veteran's left ankle strain under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that code, limitation of motion of the ankle is rated at 20 percent if marked and 10 percent if moderate.  

For VA rating purposes, the normal range of motion of the ankle is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2012).

On VA examination in January 2006, the Veteran reported a long history of pain in both ankles.  He reported having run for exercise regularly until a 2004 injury with fractures of the right tibia and fibula.  On VA examination in March 2006, the Veteran reported a history of bilateral ankle pain since the early 1990s.  He reported that while running over the years he had sprained his left ankle three times and his right ankle one time.  He reported having daily bilateral ankle pain after standing eight hours at work.  He indicated that he could comfortably stand for one hour.  The examiner found that both ankles were nontender to palpation.  The Veteran could move from heel to toe ten times without difficulty.  Both ankles had dorsiflexion to 20 degrees, plantar flexion to 40 degrees, and normal inversion and eversion.  There was no pain, fatigue, weakness, or incoordination on repeat testing of the ankles.

In an April 2007 consultation with his private orthopedist Dr. R., the Veteran reported left heel pain.  He indicated that his intermittent symptoms had flared with exercise required for his government security guard job.  Dr. R. noted x-ray evidence of heel spurs and calcium deposits.  Dr. R. expressed the opinion that the left heel symptoms were due to Achilles' tendonitis.  In a January 2008 statement, the Veteran asserted that his disabilities met the criteria for the next higher ratings.  In private treatment in February 2008, the Veteran reported left ankle pain that Dr. R. characterized as tendon pain.

In the July 2011 videoconference hearing, the Veteran reported ongoing left ankle pain, and rolling of that ankle and foot that almost caused him to fall.  He indicated that his left ankle disability was among the conditions that made it difficult for him to meet his job's physical training and testing requirements.  He stated that the left ankle disability limited his endurance for standing, and sometimes became inflamed and swollen.

On VA examination on December 8, 2011, the examiner described the Veteran's left ankle disorder as recurrent sprain with posterior tibial tendonitis.  The Veteran reported that the most recent strain occurred three years before the examination, and was treated with ice and pain medication.  He stated that he continued to have daily left ankle pain.  He expressed that he had to be very careful when running to avoid twisting his ankle.  He reported having stiffness and swelling in the ankle, and related that the ankle gave out after prolonged walking.  On examination, the left ankle was limited to 20 degrees of plantar flexion, with objective evidence of painful motion from 15 degrees.  Dorsiflexion was possible to 20 degrees, with objective evidence of pain at 20 degrees.  After three repetitions, plantar flexion was to 20 degrees, and dorsiflexion was limited to 15 degrees.  The examiner found that the Veteran's left ankle had functional impairment due to weakened movement, excess fatigability, pain on movement, and swelling.  Muscle strength was 4/5 on plantar flexion and 4/5 on dorsiflexion.  On a talar tilt test, the left ankle had laxity compared to the right ankle.  The left ankle did not have active Achilles' tendonitis.  Left ankle x-rays showed a heel spur, but normal joint spaces and no evidence of effusion or soft tissue abnormality.

On the January 2006 examination, the Veteran's left ankle disability did not produce significant limitation of motion.  The symptoms he reported were described as occurring after long periods of standing.  The disability picture did not reach a level of comparable to moderate limitation of motion.  The evidence from the period soon after separation from service did not meet the criteria for a compensable rating under Diagnostic Code 5271.

Private treatment notes from 2007 reflect a flare-up in left ankle symptoms and a finding of tendonitis.  The treatment notes do not contain measurement of the range of motion, however, and do not otherwise provide enough information to determine whether the left ankle disability had increased to an extent that warranted a compensable rating.

The December 2011 examination showed and described in detail increased left ankle disability.  Even considering the limitation of motion, pain on movement, weakness, laxity, fatigability, and swelling, however, the disability shown was more consistent with moderate limitation of motion than marked limitation of motion.  The preponderance of the evidence thus is against a rating higher than the 10 percent rating the RO assigned from the date of the examination.

The Veteran's left ankle strain has not required frequent hospitalizations.  That disability contributes to difficulty meeting heavily physically demanding work requirements, but by itself the left ankle disability does not markedly interfere with employment.  The rating criteria provide for a higher rating for greater impairment than that shown in the Veteran's left ankle.  Thus, it is not necessary to refer the rating of the left ankle disability for consideration of an extraschedular rating.

Right Shoulder Bursitis with Degenerative Joint Disease

The RO granted service connection for right shoulder bursitis with degenerative joint disease and assigned an initial 0 percent, noncompensable rating, and a 10 percent rating from January 27, 2007.  The Veteran's appeal is for higher initial and subsequent ratings.

Degenerative arthritis is rated based on limitation of motion under the diagnostic code for the joint involved.  If the limitation of motion is noncompensable under the applicable diagnostic code, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis shown by x-ray evidence is compensably rated if there is involvement of two or more major joints.  Id.  The Veteran is right handed.  Limitation of motion of the major arm at the shoulder is rated compensably if arm motion is limited to shoulder level or lower.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For VA rating purposes, normal ranges of motion of the shoulder are to 180 degrees of forward flexion, 180 degrees of abduction, 90 degrees of internal rotation and 90 degrees of external rotation.  38 C.F.R. § 4.71a, Plate I (2012).

During service, in February 2005, the Veteran reported a two month history of right shoulder pain.  The treating clinician noted that the shoulder had a full range of motion and normal strength, but that there was evidence of pain on abduction and external rotation.  The clinician's impression was mild rotator cuff tendonitis.  In a July 2005 medical assessment it was noted that the Veteran had right shoulder bursitis in 2005.

On VA examination in March 2006, the Veteran reported a five year history of intermittent right shoulder pain related to activity.  The Veteran had motion of the right shoulder to 180 degrees of abduction, 180 degrees of forward flexion, and 90 degrees each of internal and external rotation.  The Veteran was able to do the motions repetitively.

Notes of September 2006 treatment with the private orthopedist Dr. R. reflect that the Veteran had left shoulder soreness.

On VA examination on January 27, 2007, the Veteran reported having right shoulder pain on and off for five years.  He stated that in recent months the condition of the shoulder was worsening, such that he had pain after work and a decreased range of motion.  He indicated that he had difficulty working overhead because his right arm tired quickly.  He stated that he had pain with activity.  On examination, the ranges of motion of the right shoulder were to 150 degrees of forward flexion with pain at 150 degrees, 145 degrees of abduction with pain at 145 degrees, 60 degrees of internal rotation with pain at 60 degrees, and 90 degrees of external rotation without pain.  After three repetitions, internal rotation was reduced to 45 degrees.  Right shoulder x-rays showed mild degenerative joint disease of the acromioclavicular joint.  The examiner stated that a probable bone island at the right humeral head was probably present at the time of the March 2006 examination.

In April 2007 treatment with Dr. R., it was noted that the Veteran had chronic right shoulder pain.  Dr. R. stated that the symptoms and findings were suggestive of rotator cuff impingement.  In a January 2008 statement, the Veteran asserted that his disabilities met the criteria for the next higher ratings.  In February 2008, Dr. R. treated the Veteran's left shoulder with an injection.

In the July 2011 videoconference hearing, the Veteran reported that his right shoulder symptoms and impairment had worsened since the 2007 VA examination.

On VA examination in December 2011, the examiner described the Veteran's right shoulder disorders as degenerative joint disease and impingement syndrome with bursitis.  He reported having constant dull pain in his right shoulder, as well as stiffness and swelling.  He stated that he had flare-ups of more severe pain three to four times per week.  He noted that at work he wore a vest that weighed 25 pounds, and indicated that this might contribute to his right shoulder pain.  On examination, forward flexion was limited to 160 degrees, with objective evidence of pain on motion from 105 degrees.  Abduction was limited to 170 degrees, with pain on motion from 145 degrees.  After three repetitions, forward flexion was limited to 140 degrees and abduction was limited to 150 degrees.  The examiner found that the Veteran's right shoulder had functional impairment due to weakened movement, excess fatigability, and pain on movement.  The Hawkins' impingement test and external rotation tests were each positive showing possible tendonopathy or tears.

Right shoulder degenerative joint disease was shown on x-rays in 2007, and a physician opined that it was probably present earlier.  There is a question, however, as to whether limitation of motion was shown before the January 2007 examination.  In treatment in service in February 2005, the clinician observed a full range of motion, but noted objective evidence of pain on motion.  On examination in March 2006 there was no finding of limitation of motion, and the examiner did not address whether there was pain on motion.  The Board finds that the clinician's observations in February 2005 reasonably constitute satisfactory evidence of painful motion.  As the Veteran's right shoulder had painful motion prior to separation from service, the record reasonably supports a 10 percent initial rating.

None of the measurements of motion show limitation of motion to shoulder level.  Nor does the evidence show impairment comparable to such a limitation.  The preponderance of the evidence therefore is against a rating higher than 10 percent for any period.

The Veteran's right shoulder disability has not required frequent hospitalizations.  That disability has not markedly interfered with employment.  The rating criteria provide for a higher ratings for greater impairment.  Thus, it is not necessary to refer the rating of the right shoulder disability for consideration of an extraschedular rating.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in December 2005, June 2006, July 2006, and June 2008.  Those letters addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, reports of VA medical examinations, and the transcript of the July 2011 videoconference hearing.  The examinations that the Veteran has had were adequate for VA rating purposes.  In the September 2011 remand, the Board instructed that the Veteran receive new VA examinations to obtain current findings.  The Veteran received new VA examinations in December 2011.  The Board is satisfied that the remand instructions have been carried out.  The Board will proceed with adjudication of the issues of a higher initial rating for residuals of right tibia and fibula fractures with open reduction and internal fixation, retained hardware, and strain, and higher initial and later ratings for left ankle strain and for right shoulder bursitis with degenerative joint disease.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the issues of a higher initial rating for residuals of right tibia and fibula fractures with open reduction and internal fixation, retained hardware, and strain, and higher initial and later ratings for left ankle strain and for right shoulder bursitis with degenerative joint disease, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of those claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





ORDER

Entitlement to an initial 10 percent rating for right knee disability residual to right tibia and fibula fractures with open reduction and internal fixation is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to an initial 10 percent rating for right ankle disability residual to right tibia and fibula fractures with open reduction and internal fixation is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a compensable rating from November 1, 2005, to December 7, 2011, for left ankle strain is denied.

Entitlement to a rating higher than 10 percent from December 8, 2011, for left ankle strain is denied.

From November 1, 2005, entitlement to a 10 percent rating for right shoulder bursitis with degenerative joint disease is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a rating higher than 10 percent for right shoulder bursitis with degenerative joint disease is denied.


REMAND

As noted above, the Veteran sustained fracture of the right tibia and fibula during service.  Initially, the RO provided one disability rating of the residuals of that injury, including residuals of right tibia and fibula fractures with open reduction and internal fixation, retained hardware, strain, and scars.  

Later, in an August 2012 rating decision, the AMC continued a rating for all of the residuals except scars, and established separate service connection and a separate rating for the scars.

A January 2013 statement from the Veteran's representative includes as an issue whether the assigned noncompensable rating for the scars is appropriate.  A rating decision becomes final when a claimant does not file an NOD within one year after the decision is issued.  38 U.S.C.A. § 7105 (West 2002).  

A written communication expressing dissatisfaction or disagreement with a rating decision and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 C.F.R. § 20.201 (2012).  

In the January 2013 statement the Veteran, through his representative, expressed disagreement with the initial rating assigned for the scars.  That statement constitutes an NOD with the rating assigned for the scars.  

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the AMC) must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. § 19.26 (2012).  The AMC has not sent the Veteran an SOC addressing his appeal of the noncompensable rating assigned for right lower extremity scars.  The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board therefore remands the scars rating issue to the AMC to issue an SOC.

In this regard, unless the Veteran has actual problems with his scars, he may wish to withdraw this claim (in writing) in consultation with his representative. 

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a statement of the case with regard to the issue of entitlement to an initial compensable disability rating for right leg and ankle scars. Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue.  If appeal of that issue is timely perfected, return the issue to the Board for appellate consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded issue.  The Veteran has the right to submit additional evidence and argument on that issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


